Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election for Restriction
The Applicant’s election without traverse, filed on 10/25/22, relates to claims 1-20, is acknowledged.  The Restriction is hereby made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the rotation sensor and at least a part of each coil stopper are aligned in the axial direction”, as in claims 16-17, must be shown or the features canceled from the claims.  No new matter should be entered.
According to Fig. 3 the rotation axis “AX” and the written description [0092] “the rotation axis of the motor 20 extends in the front-rear direction. The axial direction and the front-rear direction are parallel to each other.”


    PNG
    media_image1.png
    640
    1116
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    819
    1089
    media_image2.png
    Greyscale

Figs. 29 and 31 (included above) clearly show that the rotation sensor and at least a part of each coil stopper are not aligned in the axial direction.  The sensor 78 and the stopper 53 are positioned radially related to one another, i.e. the sensor 78 is located radially inside with respect to the radial inner surface of the stopper 53.
The written spec, in para [0235] (emphasis added), discloses:
[0235] The insulator 34 includes the coil stoppers 53 radially inward from the coils 35. The rotation sensors 78 and at least parts of the coil stoppers 53 are aligned in the axial direction. In other words, the rotation sensors 78 have the rear ends rearward from the front ends of the coil stoppers 53.  This detailed description is not shown in any of the drawings either.

  Also see Figs. 32-33 that show the same relative radial positions of the sensor 78 and the stopper 53.  None of the drawing shows the rotation sensor and at least a part of each coil stopper are aligned in the axial direction, i.e. if they were aligned in the AX direction, the sensor 78 and the stopper 53 would be on the same line that is parallel with the AX axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by DE102015213043 (herein DE’043).
DE’043 discloses an electric work machine (i.e. a power tool), comprising: a motor [114] including a rotor [117 fig. 7] rotatable about a rotation axis, and a stator [200 figs 2-8] including a stator core [210] surrounding the rotor, an insulator [220] fixed to the stator core, a coil [560 fig. 8] fixed to the insulator, and a coil stopper [236, 237 figs. 2-3, 6 and 8] radially inward from the coil and located on the insulator; and a sensor board [280] including a rotation sensor [293, 294, 295] configured to detect rotation of the rotor, and a plate [282, 284] supporting the rotation sensor, wherein the rotation sensor [293, 294, 295] and at least a part of the coil stopper [236, 237] are aligned in an axial direction parallel to the rotation axis.

    PNG
    media_image3.png
    826
    1175
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An electric work machine, comprising: a motor including a stator and a rotor, the rotor being rotatable about a rotation axis; and a sensor board including a rotation sensor configured to detect rotation of the rotor, and a plate [79] supporting the rotation sensor [78], the plate including: 
a first surface [831A-831C] facing an end face [27F] of the rotor in an axial direction parallel to the rotation axis, the first surface [831A-831C] including a support area [95] receiving the rotation sensor [78] that faces the end face of the rotor, and 
a second surface [832] facing at least a part of the stator [24], 
wherein in the axial direction, a distance [Da] between the support area [95] and the end face [27F] of the rotor is shorter than a distance [Db] between at least a part of the second surface [832] and the end face [27F] of the rotor.
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 

    PNG
    media_image4.png
    559
    627
    media_image4.png
    Greyscale

The reason for such configuration of the support plate and arrangements with different distances is the structure axially downsizes and reduce weight the motor assembly in the electric work machine.
Comparing to the prior-art of the record, the most relevant prior art  ref is US 20090261693 discloses a plate [16] supports the rotation detecting unit [19-20], wherein the sensor [20] is supported by the plate’s surface facing the rotor [4] and the stator [3].  

    PNG
    media_image5.png
    826
    1428
    media_image5.png
    Greyscale

However, the prior art ref does not disclose and/or suggest such arrangement with different distances, as in the claimed invention: “in the axial direction, a distance between the support area and the end face of the rotor is shorter than a distance between at least a part of the second surface and the end face of the rotor, as in the claimed invention”.
 Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834